Citation Nr: 9906304	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  97-17 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for cough syncope.

2.  Entitlement to service connection for tingling, numbness, 
and weakness of the hands.

3.  Entitlement to a higher (compensable) rating for a low 
back disorder.

4.  Entitlement to a higher rating for chronic venous stasis 
with a history of phlebitis and deep venous thrombosis of the 
right leg, currently evaluated as 10 percent disabling.

5.  Entitlement to a higher rating for chronic venous stasis 
with a history of phlebitis and deep venous thrombosis of the 
left leg, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1976 to September 
1996. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 RO decision which granted service 
connection and assigned 10 percent ratings, per leg, for 
chronic venous stasis (with a history of phlebitis and deep 
venous thrombosis) of the right and left legs, and granted 
service connection and a noncompensable rating for a low back 
disorder; the veteran appeals for higher ratings for these 
disorders.  This matter also arises from an April 1997 RO 
decision which denied service connection for cough syncope, 
and for tingling, numbness, and weakness of the hands. 



FINDINGS OF FACT

1.  The veteran has not presented competent evidence to show 
plausible claims for service connection for cough syncope, 
and for tingling, numbness, and weakness of the hands.

2.  The veteran's low back disorder is manifested by no more 
than subjective complaints of low back pain.

3.  The veteran's chronic venous stasis with a history of 
phlebitis and deep venous thrombosis of the right and left 
legs is productive of persistent edema and stasis 
pigmentation; there is no current evidence of ulceration, 
eczema, or pigmentation cyanosis.  


CONCLUSIONS OF LAW

1.  The veteran's claims for service connection for cough 
syncope, and for tingling, numbness, and weakness of the 
hands are not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for a higher (compensable) rating for a low 
back disorder have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Codes 5292, 5295 (1998).

3.  The criteria for a higher rating, to 40 percent, for 
chronic venous stasis with a history of phlebitis and deep 
venous thrombosis of the right leg have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, Code 7121 
(1997 and 1998). 

4.  The criteria for a higher rating, to 40 percent, for 
chronic venous stasis with a history of phlebitis and deep 
venous thrombosis of the left leg have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.104, Code 7121 (1997 and 
1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Navy from May 1976 
to September 1996.  A review of his service medical records 
shows that when he was examined for pre-induction purposes in 
April 1976, no pertinent abnormalities were noted.  

A May 1976 service medical record shows that the veteran 
complained of symptoms including a cough, runny nose, and 
sore throat.  A diagnosis was not made.

Service medical records, dated in April 1977, show that the 
veteran reported having pain in his lumbar region for two 
days.  The assessment was a lower lumbar strain. 

An October 1977 service medical record shows that the veteran 
had congested sinuses and a cough for the previous 12 days.  
A diagnosis was not made.

A December 1978 service medical record shows that the veteran 
complained of coughing.  The impression was pain due to a 
cough.

A February 1979 service medical record shows that the veteran 
presented for treatment after having hit his low back on a 
tail hook.  Following an examination, the assessment was a 
paramuscle spasm of the left side of the lower back. 

A July 1979 service medical record shows that the veteran cut 
his finger while working on an aircraft.  The impression was 
a laceration to the index finger.  Sutures were not required. 

A routine physical examination, performed in April 1980, 
reflects no evidence of cough syncope or tingling, numbness, 
or weakness of the hands. 

A July 1980 service medical record shows that the veteran 
complained of upper back pain for two days; and he was 
assessed as having muscle spasms. 

A December 1981 medical record shows that the veteran slipped 
on his back.  The diagnosis/assessment was trauma to the 
spine.  Later that month, he presented for treatment after 
having hit his hand with a sledge hammer.  The 
diagnosis/assessment was an avulsion.  

A January 1982 service medical record shows that the veteran 
cut the second digit of his right hand.  The 
diagnosis/assessment was a laceration to the second digit of 
the right hand.

A February 1982 orthopedic consultation report shows that the 
veteran presented with pain and pitting edema of the right 
lower leg.  It was noted he had no known history of trauma.  
Following an examination, it was noted that deep venous 
thrombosis was to be ruled out.  The veteran was hospitalized 
later that month and a venogram confirmed deep venous 
thrombosis of the right leg; he was treated with medication.  
Subsequent records (from 1982 and 1983) show that the veteran 
was diagnosed as having post-phlebitic syndrome which later 
resolved.

A November 1983 service medical record shows that the veteran 
reported he had a 3 day history of a non-productive cough 
with congestion in the sinuses.  The assessment was an upper 
respiratory infection. 

Service medical records dated in May 1984 show that the 
veteran presented with a superficial laceration of the middle 
finger of the hand; and such was treated with hydrogen 
peroxide and surgi strips.  Later records show that the wound 
was healing well and there were no signs of infection. 

A January 1985 service medical record shows that the veteran 
injured his right middle finger in a hatch.  It was noted 
that the affected area was tender.  There was edema and some 
ecchymosis.  X-rays were performed and such did not reveal a 
fracture.

A routine physical examination, performed in March 1986, did 
not reveal any pertinent abnormalities.  However, it was 
noted that the veteran had a history of deep venous 
thrombosis of the right leg and had been prescribed 
medication for such with no recurrence.  An associated form 
reflects that the veteran reported a medical history of 
cramps in his legs. 

A June 1987 record shows that the veteran lacerated his thumb 
when he closed such in a door.  X-rays did not reveal a 
fracture.  The assessment/diagnosis was a laceration.

An April 1988 service medical record shows that the veteran 
presented for treatment reporting he had upper chest 
discomfort for two weeks while lifting weights.  He also 
related he had a nonproductive cough for the previous two 
days.  He reported he had no history of chest pain, dyspnea 
on exertion, or palpitations with syncope.  A prior medical 
history of right calf deep venous thrombosis with 
postphlebitic syndrome (in 1982) was noted; since then, he 
said, he had constant aching and intermittent swelling of the 
leg. 

A June 1988 medical record shows that the veteran presented 
for emergency treatment, reporting that someone tried to bite 
his hand.  On examination, a blood blister was detected on 
his thumb; there was no tenderness, redness, or swelling. The 
assessment/diagnosis was a human pinch.  Other treatment 
records (dated in 1988) show that the veteran had swelling of 
the right leg and was given special stockings to wear.  

A service medical record, dated in April 1989, shows that the 
veteran reported that he had hit someone in the face with his 
left hand one day earlier.  On objective examination, 
inflammation of the left hand, thumb, and the second digit 
was noted, with generalized tenderness.  His range of motion 
was limited.  Distal sensation/function was within normal 
limits.  No obvious fracture was noted.  The assessment was 
that a fracture of the left hand was to be ruled out.  He was 
treated with a splint.

In May and June 1989, the veteran complained of a hard red 
mass about the right lower leg.  A history of old deep vein 
thrombosis was reported.  He was treated for cellulitis of 
the right leg.  Later records show that the cellulitis 
resolved.

In August 1990, the veteran presented for treatment and 
reported he had a syncopal episode following coughing.  The 
cough was described as minimal and nonproductive.  It was 
noted that for 20 years he had smoked 2 to 3 packs of 
cigarettes per day.  The provisional diagnosis was perihilar 
fullness with lower left lobe consolidation.  He later 
underwent a consultation examination, and reported a history 
of cough syncope for at least a year.  Specifically, he 
related, he had fits of coughs which were followed by syncope 
which terminated the episode of coughing.  He said he was 
uncertain as to how long the syncopal episode lasted.  His 
wife related that she had observed two episodes during which 
he did not look right; she did not describe cyanosis but did 
report that the veteran had apparently stopped breathing.  It 
was noted that he had no known lung disease and that during 
the course of his military service he had limited exposure to 
asbestos without appropriate protection.  Specifically, it 
was noted that he spent one day removing lagging.  (It was 
also reported that in 1981 the veteran had received prolonged 
treatment for deep venous thrombosis.  Since then it was 
noted he had been evaluated for cellulitis and possible deep 
venous thrombosis by a venogram which showed a 1 1/2 centimeter 
filling defect distal to the knees, which had resolved with 
medication.)  Following an examination, the clinical 
impressions included tussive syncope and chronic venous 
insufficiency of the right lower extremity.  Additionally, 
the examiner noted that he was concerned that there was a 
possibility of recurrent embolic events in light of the 
veteran's unusual history.  

A later record (dated in August 1990) reflects that the 
veteran reported having one or two near syncope episodes 
after coughing.  He reported feeling light-headed.  The 
impression was that the veteran had tussive syncope; and the 
etiology of such was unclear. 

Service medical records, dated in September 1990, show that 
the veteran complained of a cough with episodes of syncope.  
Following an examination, the impression was chronic 
bronchitis (secondary to smoking) with episodic cough 
syncope.  It was recommended that he stop smoking. 

A May 1991 service medical record shows that tussive syncope 
was among the veteran's medical problems.  Since his last 
visit, he said, he had been able to quit smoking; and as a 
result, he said, he had noticed no further problems with 
cough syncope.  However, he did relate he had a non-
productive cough from time to time.  He also noted the onset 
of right lower leg edema and discomfort with prolonged 
standing or ambulation over the last several weeks.  The 
impression was probable chronic venous insufficiency with 
previous venous obstruction of a subacute nature, and 
resolution of cough-syncope.  It was recommended that he 
elevate his leg or wear support hose to decrease his leg 
swelling

Service medical records, dated in July 1991, February and 
March 1994, and December 1995, show that the veteran 
presented for treatment of a productive and nonproductive 
cough.  He was variously diagnosed as having mild bronchitis, 
a viral upper respiratory infection, acute respiratory 
problems, possible flu, and probable sinusitis. 

A service medical record dated in February 1996 shows that 
the veteran complained of a 5 day history of progressive 
symptoms, including myalgias.  Following an examination, the 
assessment was cough, likely bronchitis; it was also noted 
that a cough secondary to ACE-I could not be ruled out.  
Service medical records, dated in March 1996, show that the 
cough had resolved.  Later records reflect assessments 
including pneumonia, near complete resolution.  

The veteran's February 1996 discharge examination report does 
not reflect any objective evidence of cough syncope or 
tingling, numbness, and weakness of the hands.  During the 
examination, the veteran provided a detailed medical history.  
He said he had a history of swollen or painful joints, 
including bilateral swollen ankles with stasis vascular 
congestion and phlebitis.  He said he had a history of 
dizziness or fainting spells; he related he did not have 
syncope or pre-syncope; and he said dizziness was transient 
and secondary to an increase in hypertension.  He said his 
shortness of breath had last occurred six to eight months ago 
and was secondary to coughing spells; he further elaborated 
that since he had quit smoking, his condition had resolved.  
He related he had experienced a loss of consciousness after 
severe coughing spells but they had not recurred since 1990.  
He also said he had low back pain with minimal recurrences.  
He reported he had muscle spasms in his legs for 20 years. 

At the end of September 1996, the veteran retired from 
service based on completion of 20 years of active duty.

In October 1996, the veteran filed claims for service 
connection for back and leg conditions, among other things. 

An October 1996 Naval medical record shows that the veteran 
complained of a chronic non-healing wound of the right leg.  
He related he had bumped his leg on his truck two weeks ago; 
since then, he said his leg had been swollen, red, and 
painful.  On objective examination, his pulses were within 
normal limits.  He had a 4 by 6 centimeter area of erythema, 
abrasion, and light edema with hemostareri deposition.  The 
assessments included cellulitis, stasis dermatitis changes, 
and verruca plans (on the face).  

A November 1996 Naval medical hospital report shows that the 
veteran's leg pain had improved and that he had decreased 
swelling and pain.  On objective examination, he had slightly 
decreased erythema and tenderness.  He had cellulitis and 1+ 
edema.  The assessments included cellulitis with stasis 
dermatitis.  

A January 1997 VA general medical examination report shows 
that the veteran presented for evaluation of deep venous 
thrombosis of the right lower extremity.  He  said he had 
problems with blood clots in both his right and left legs.  
The first episode, he said, involved the left leg and 
occurred while he was in high school.  He said he had one 
serious episode of a blood clot in 1983 or 1989; at that 
time, he said, he was diagnosed with deep venous thrombosis, 
hospitalized for 40 to 50 days, and placed on Heparin and 
Coumadin for many months.  Following this, he said, he 
continued to note occasional lumps in his legs, particularly 
his right leg, both along the medial and lateral aspects of 
his calf.)  As for current complaints, he said, he had some 
swelling of the lower extremities.  He said his feet got cold 
easily; in particular, he said, his right leg became colder 
than his left leg at night.  He also said he noticed leg 
pain, particularly when he was tired and when he was on his 
feet all day.  He related he had low back pain since the 
early 1980s.  He said the pain was achy in nature, constant, 
and worse over the last several years.  He related he had 
been evaluated several times, told he had musculoskeletal 
strain, and given muscle relaxants.  On examination, it was 
noted he was morbidly obese.  On examination of the lower 
extremities, there was evidence of chronic skin changes 
secondary to venous stasis.  There were no active ulcerations 
but there were several small areas of scar tissue along the 
right leg, both lateral and medial to the mid-calf.  He had 
several tortuous veins along the right calf area.  He had 2+ 
pitting edema.  His temperature was mildly decreased in both 
the right and left legs.  Pulses were present but diminished.  
The impression was chronic venous stasis with a previous 
history of phlebitis and deep venous thrombosis.  It was 
noted he now had mild to moderate symptoms; and it was also 
noted he had low back pain and that such was to be evaluated 
during an orthopedic examination. 

A February 1997 VA orthopedic examination reflects that the 
veteran reported having low back pain, among other things.  
He related he had low back pain for about eight years.  He 
reported no radicular-type pain and no constitutional type 
symptoms.  His pain was localized to the lower lumbar region 
and was sharp, nonradiating, intensified by lifting and 
bending, and improved after rest over a long weekend.  His 
current employment involved manual labor which he said 
aggravated his back pain.  He was undergoing no current back 
treatment.  On examination, he had normal lumbar lordosis and 
thoracic kyphosis.  He had no scoliotic deformity.  Forward 
flexion was 80 degrees; extension was 30 degrees; and lateral 
bending to the left and right was 30 degrees.  His movements 
were without discomfort.  He had negative straight leg 
raising, bilaterally.  He had 5/5 strength through the left 
and right lower extremities.  The impressions included 
muscular low back strain. 

By a March 1997 RO decision, service connection was granted 
for chronic venous stasis with a history of phlebitis and 
deep venous thrombosis of both legs, and 10 percent ratings 
were assigned for each leg.  Service connection and a 
noncompensable rating were granted for low back strain.

In April 1997, the veteran claimed service connection for 
cough syncope, and for tingling, numbness, and weakness of 
the hands. 

A May 1997 VA compensation examination shows that the veteran 
reported that he had episodes of thrombophlebitis and venous 
thrombosis in the legs, of unknown etiology.  He related he 
had swelling in both legs and pain in his feet with extended 
periods of standing or walking.  He did not recall having any 
history of trauma to the feet or lower extremities.  On 
examination, it was noted he was morbidly obese and had a 
normal gait.  The lower extremities showed pitting edema that 
was at least 2-3/4 in severity.  He had some mottling of the 
skin of the lower extremities.  The level at the top of his 
socks showed a constriction in pitting at that level.  The 
examiner noted that the veteran's generalized swelling of the 
lower extremities was not related to his feet but to either a 
systemic disease such as cardiac dysfunction or vascular 
insufficiency, possibly related to his previous thrombotic 
episodes. 

A May 1997 medical record from a Naval hospital shows that 
the veteran had mild ankle edema with 1+ pitting. 

At a December 1997 RO hearing, the veteran testified he did 
not have cough syncope prior to his enlistment in the Navy.  
He said he first experienced cough syncope and problems with 
breathing during active duty and that doctors never explained 
the etiology of such.  He said his condition effected his 
duties such that he was removed from the ship he was 
stationed on.  He also mentioned he was exposed to hazardous 
material, including aviation fumes, during active duty.  
Since service, he related, he had a couple of cough syncope 
episodes which were not very bad.  With respect to his claim 
for service connection for tingling, numbness, and weakness 
of the hands, he said that such was probably related to his 
service connected diabetes.  With respect to his leg 
condition, he said he had swelling such that it sometimes 
hurt to stand.  He also related he was told by doctors that 
he should stay off his feet as much as he could and also 
elevate his legs.  He said his doctors told him that he had a 
clot in his leg and that it could break loose and travel to 
his heart and brain and kill him.  He said he had once been 
prescribed medication for treatment of his leg condition and 
that such did not work.  He said he was not taking blood 
thinners or any medication anything similar to that.  He 
related he had 10 jobs since his retirement from the Navy.  
Specifically, he said, he could not work in a production-type 
environment as he could not move as fast as others, and 
required breaks to rest his legs.  He related his medical 
condition affected the way he spent his leisure time.  
Instead of playing with his grandchildren, he related, he had 
to sit and rest, with his legs elevated.  With respect to his 
low back, he related such was painful.  He said that his back 
sometimes locked up.  He also related he had a great deal of 
limitation of motion.  He said he had to limit the amount he 
lifted.  He said he had not had any spasms, aside from times 
when his back locked up.  He said his back disorder effected 
his employability in that he was limited in his ability to 
move around.  The veteran's wife related that the veteran had 
cough syncope episodes at times but not as frequently as he 
had in the past.  She also related that he had tingling, 
numbness, and weakness of the hands; swelling, discoloration, 
spasms, pain, and limitation of motion of the legs; and pain, 
spasms, and weakness of the back.  She related that sometimes 
he had to lay down on the couch for most of the day with his 
legs elevated.  She also related that he complained of 
coolness of the legs.  

A January 1998 medical record from a Naval hospital shows 
that the veteran presented with complaints of swollen legs 
for the previous 15 years.  He also said he had blood clots 
in his leg.  It was noted that he had a had a history of 
diabetes for two years and a history of hypertension for as 
long as he could remember.  On examination, it was noted he 
was overweight and not in acute distress.  There was moderate 
to severe edema with pitting of the bilateral lower 
extremities.  Capillary refill took 2 to 3 seconds; and the 
legs were tender to palpation.  The assessments included 
bilateral lower extremity edema with discoloration.  
Medication was prescribed.

II.  Legal Analysis

A.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Secondary 
service connection will be granted when a disability is 
proximately due to or the result of a service connected 
disease or injury.  Id. Secondary service connection may be 
established for a disorder which is aggravated by a service- 
connected disability.  Allen v. Brown, 8 Vet. App. 374 
(1995).

The veteran contends that he has cough syncope, and tingling, 
numbness, and weakness of the hands, and that such conditions 
are attributable to service.  This case presents the 
threshold question of whether the veteran has met his initial 
burden of submitting evidence to show that his claims are 
well grounded, meaning plausible.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If he has not 
done so, there is no VA duty to assist him in developing the 
claims, and the claims must be denied.  For a service 
connection claim to be well grounded, the following three 
elements must be shown:  1) competent evidence of a current 
disability (a medical diagnosis);  2) competent evidence 
showing incurrence or aggravation of a disease or injury in 
service (medical evidence or, in certain circumstances, lay 
evidence); and  3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Where the 
determinative issue involves a question of medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well grounded claim.  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

1.  Cough Syncope

A review of the veteran's service medical records shows that 
throughout his twenty year period of service (1976-1996) he 
presented on numerous occasions for treatment of an acute and 
transitory cough which was variously associated with an upper 
respiratory infection, and influenza, among other things.  

In August 1990, the veteran first presented for treatment of 
fits of coughing following by syncope.  He related he had a 
history of such symptoms for one year and a history of 
smoking two to three packs of cigarettes per day.  It was 
also noted that he had limited exposure to asbestosis.  
Following an examination, the clinical impressions included 
tussive syncope.  Later records from August and September 
1990 show that the veteran presented with complaints of cough 
syncope; it was noted that the etiology of such was unclear, 
but it was recommended that he stop smoking.  

Several months later, in May 1991, it was noted that the 
veteran was no longer smoking.  It was also noted that the 
veteran reported having no further problems with cough 
syncope.  The clinical impression was that there had been a 
resolution of cough syncope.  Thereafter, the veteran's 
service medical records reflect no further evidence of 
complaints, treatment, or a diagnosis of cough syncope.  
Notably, at the time of his February 1996 discharge 
examination, he reported he had a history of a loss of 
consciousness after coughing spells but that such had not 
recurred since 1990.  He also reported he had a history of 
dizziness or fainting spells, and shortness of breath, and 
that he no longer had such symptoms. 

Post-service medical evidence shows no objective evidence of 
complaints, treatment, or a diagnosis of cough syncope.

Service connection requires more than the occurrence of a 
disease or injury during service.  For the veteran's claim of 
service connection to be deemed plausible, there must be 
competent medical evidence in the record which demonstrates 
that he currently has the disability for which service 
connection is claimed.  See Gilpin v. West, 155 F.3d 1353 
(Fed.Cir 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed.Cir. 
1997); Caluza, supra; Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The written statements of the veteran, which assert 
he has cough syncope and that such had its inception during 
service, do not constitute competent medical evidence for a 
well-grounded claim, since, as a layman, he does not have 
competence to give a medical opinion on the diagnosis or 
etiology of a claimed condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In the absence of competent medical 
evidence of a current diagnosis of cough syncope, the veteran 
has not met his initial burden of presenting evidence of a 
well-grounded claim for service connection, and his claim 
must be denied.  Caluza, supra.

2.  Tingling, Numbness, and Weakness of the Hands

The veteran contends that he has tingling, numbness, and 
weakness of the hands and that such is attributable to 
service or his service-connected diabetes mellitus.

A review of the veteran's service medical records (from his 
20 year period of active duty), reveals that he presented on 
numerous occasions for "one-time" treatment of cuts or 
blunt trauma to the fingers and hand.  See service medical 
records dated in July 1979, December 1981, January 1982, May 
1984, January 1985, June 1987, June 1988, and April 1989.  He 
was never seen for a chronic problem of the fingers or hands.  
At the time of his discharge examination, it was not 
objectively reported that he had a tingling, numbness, and 
weakness of the hands.  Further there is no current medical 
evidence of tingling, numbness, and weakness of the hands.  

The Board notes that pertinent law and regulations 
specifically limits entitlement to service connection to 
disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  In the instant case, there is no 
objective medical evidence showing that the veteran has 
tingling, numbness, and weakness of the hands; however, even 
assuming he does these are just symptoms, not a disease 
entity or injury; no chronic underlying disease or injury has 
ever been shown.  Consequently, the Board finds the claim for 
service connection for tingling, numbness, and weakness of 
the hands is not well grounded.

B.  Higher Rating Claims

The veteran's claims for higher initial ratings are well 
grounded, meaning plausible.  The file shows that the RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

1.  Low Back Disorder

Limitation of motion of the lumbar spine will be rated 10 
percent when slight and 20 percent when moderate.  38 C.F.R. 
§ 4.71a, Code 5292.  When the criteria for a compensable 
rating are not shown, a zero percent rating will be assigned.  
38 C.F.R. § 4.31.

Lumbosacral strain will be rated 10 percent when there is 
characteristic pain on motion, and a 0 percent disability 
rating will be assigned when there are slight subjective 
symptoms only.  38 C.F.R. § 4.71a, Code 5295.

A review of the veteran's service medical records (1976-1996) 
shows that he presented for intermittent treatment of back 
problems, including pain and spasm, during active duty.  A 
review of the post-service medical evidence shows he was 
examined for VA compensation purposes in February 1997, and 
his principle complaint was that of sharp non-radiating back 
pain, which was localized to the lower lumbar region.  He 
related that the back pain improved with rest.  He said he 
was not receiving ongoing back treatment.  On objective 
examination, it was noted that forward flexion was 80 
degrees; extension was 30 degrees; and lateral bending to the 
left and right was 30 degrees.  The examiner noted that range 
of motion was performed without discomfort.  It was also 
noted that he had normal lumbar lordosis, and no scoliotic 
deformity.  The impression was a muscular low back strain. 

In sum, the aforementioned findings do not reflect that the 
veteran has even slight limitation of motion of the 
lumbosacral spine as required for a 10 percent rating under 
Code 5292.  Motion at the last VA examination was performed 
without discomfort.  There is no objective evidence of slight 
limitation of motion due to pain on use as would support a 
compensable rating under this code.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  The medical evidence 
also does not demonstrate characteristic pain on motion, in 
order to warrant a compensable evaluation under Code 5295.  
Rather the evidence only reflects slight subjective 
complaints of pain and weakness, and such subjective symptoms 
are contemplated in the veteran's current noncompensable 
rating under Code 5295.  The Board finds that the veteran's 
current symptomatology more nearly approximates the criteria 
indicative of a noncompensable evaluation than that of higher 
rating under Codes 5292 or 5295; therefore, a noncompensable 
evaluation should be continued.  38 C.F.R. § 4.7.  

Since the preponderance of the evidence is against the 
veteran's claim for a compensable rating for a low back 
disorder, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Chronic Venous Stasis, with a History of Phlebitis and 
Deep Venous Thrombosis, of the Legs 

The veteran's vascular disability of the legs is currently 
rated 10 percent disabling, per leg, under 38 C.F.R. § 4.104, 
Code 7121.  The criteria for rating under this code have 
changed during the pendency of the appeal.  As the veteran's 
claims for higher ratings were pending when the regulation 
was changed, he is entitled to the version of the regulation 
most favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990).  Here, either the amended or current rating criteria 
may apply, whichever are most favorable to the veteran.

Under Code 7121, as in effect prior to January 12, 1998, 
unilateral phlebitis or thrombophlebitis with obliteration of 
deep return circulation, including traumatic conditions, is 
rated 60 percent when there are symptoms of persistent 
swelling, subsiding only very slightly and incompletely with 
recumbency elevation with pigmentation cyanosis, eczema or 
ulceration.  With symptoms of persistent swelling of leg or 
thigh, increased on standing or walking 1 or 2 hours, readily 
relieved by recumbency; moderate discoloration, pigmentation 
and cyanosis or persistent swelling of arm or forearm, 
increased in the dependent position; moderate discoloration, 
pigmentation or cyanosis, it is rated 30 percent.  When there 
is persistent moderate swelling of leg not markedly increased 
on standing or walking or persistent swelling of arm or 
forearm not increased in the dependent position, it is rated 
10 percent.  38 C.F.R. § 4.104, Code 7121 (1997).

Effective January 12, 1998, the provisions of Code 7121 were 
revised and now provide that post-phlebitic syndrome of any 
etiology, with findings attributed to venous disease, is 
rated as follows:  When the disability is manifested by 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration, a 60 
percent evaluation is for application.  When the disability 
is manifested by persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration, a 40 percent 
evaluation is for application.  Persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema warrants a 20 
percent evaluation.  When the disability is manifested by 
intermittent edema of extremity or aching and fatigue in leg 
after prolonged standing or walking, with symptoms relieved 
by elevation of extremity or compression hosiery a 10 percent 
evaluation is provided.  If the condition is asymptomatic 
with palpable or visible varicose veins, a noncompensable 
evaluation will be awarded.  The aforementioned evaluations 
are for involvement of a single extremity.  If more than one 
extremity is involved each extremity is evaluated separately 
and combined, using the bilateral factor, if applicable.  
38 C.F.R. § 4.104, Code 7121 (1998).

A review of the veteran's service medical records shows that 
in 1982 he presented for treatment complaining of pain and 
edema of the right lower leg.  He was hospitalized; a 
venogram revealed deep venous thrombosis; and he was treated 
with medication.  More recent medical evidence, from the 
early 1990s, shows that he has consistently reported having 
edema and discomfort of the right leg.  He was diagnosed as 
having chronic venous insufficiency of the right lower 
extremity; and it was recommended that he elevate his legs or 
wear support hose for alleviation of his symptoms.

Post-service medical evidence shows that the veteran was 
examined for VA compensation purposes in January 1997.  
During the examination, he complained of pain, swelling, and 
temperature changes of the lower extremities.  It was 
objectively noted he had chronic skin changes secondary to 
venous stasis.  There were no active ulcerations but he had 
several small areas of scar tissue along the right leg.  He 
had several tortuous veins along the right calf area; he had 
2+ pitting edema; his temperature was mildly decreased in 
both legs; and pulses were present but diminished.  The 
impression was chronic venous stasis with a previous history 
of phlebitis and deep venous thrombosis; and it was opined 
that his symptoms were mild to moderate in severity.  A few 
months later, in May 1997, the veteran was again examined for 
VA compensation purposes.  He again complained of swelling 
and pain of the legs with extended periods of standing or 
walking.  On examination, it was noted he had pitting edema 
(2-3/4) and some mottling of the skin of the lower 
extremities. 

The most recent medical evidence consists of a January 1998 
medical record (from a Naval hospital) which reflects that 
the veteran had moderate to severe edema with pitting.  It 
also objectively noted that his legs were tender to palpation 
and that capillary refill took to 2 to 3 seconds.  The 
assessments were bilateral lower extremity edema with 
discoloration. 

In summary, the Board finds that the evidence supports a 
higher rating (to 30 percent) under the old criteria.  The 
veteran has persistent swelling of the legs which increases 
on standing or walking and is readily relieved by recumbency; 
he also has discoloration of the legs.  See 1997 VA 
compensation examination reports; 1998 Naval medical record.  
There is no evidence that his swelling of the legs is only 
very slightly and incompletely relieved by recumbency or that 
he has pigmentation cyanosis, eczema, or ulceration; as such, 
the criteria for an even higher rating, to 60 percent, have 
not been met.  

The Board also finds that the evidence supports a higher 
rating (to 40 percent) under the new criteria.  As discussed 
above, the veteran has persistent edema and discoloration 
(stasis pigmentation), without ulcerations.  There is no 
evidence that he has persistent edema, stasis pigmentation or 
eczema, and persistent ulceration; as such, the criteria for 
a higher rating of 60 percent have not been met.  

As the veteran is entitled to the version of the regulation 
most favorable to him (Karnas, supra), the Board finds that 
he is entitled to a 40 percent rating for the right leg 
vascular condition and a 40 percent rating for the left leg 
vascular condition under the new criteria.  38 C.F.R. § 
4.104, Code 7121 (1998).
















ORDER

Service connection for cough syncope is denied.

Service connection for tingling, numbness, and weakness of 
the hands is denied.

A higher (compensable) rating for a low back disorder is 
denied.

A higher rating, to 40 percent, for chronic venous stasis 
with a history of phlebitis and deep venous thrombosis of the 
right leg is granted.

A higher rating, to 40 percent, for chronic venous stasis 
with a history of phlebitis and deep venous thrombosis of the 
left leg is granted.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Department of Veterans Affairs

